Citation Nr: 1427457	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  03-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an award of a total disability rating based on individual unemployability (TDIU) prior to May 25, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran served on active duty from September 10, 1984, to January 11, 1994; he also had four months and one day prior service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

By way of the April 2006 decision, the Board denied the Veteran's claim for an increased rating for right shoulder impingement syndrome and his claim for TDIU.  Because evidence pertinent to the TDIU claim was in VA's possession, but was not considered by the Board when it entered its April 2006 decision, in a June 2007 decision, the Board vacated the April 4, 2006 denial of entitlement to TDIU, and remanded the issue so the Agency of Original Jurisdiction (AOJ) could consider the issue in light of all information and evidence received, as well as any pertinent evidence maintained in a temporary file.  Subsequent rating decisions and supplemental statements of the case were issued by the RO in response to the Board's remand.  

A June 2009 rating decision granted service connection for posttraumatic stress disorder (PTSD) with depressive disorder and assigned a 30 percent rating effective March 26, 2007.  A December 2010 rating decision granted service connection for left-sided polyradiculopathy and assigned a 10 percent rating.  A 20 percent rating was also granted for a lumbar spine disability.  

An April 2012 rating decision granted service connection for maxillary sinusitis with allergic rhinitis and assigned a 50 percent rating effective March 15, 2011; this rating decision also granted an increased evaluation of 40 percent for service-connected left-sided polyradiculopathy.  The April 2012 rating decision also granted service connection for a scar of the left ankle, evaluating it as 10 percent disabling effective April 27, 2011, and further granted service connection for 


pseudofolliculitis barbae, evaluating it as noncompensably disabling, effective April 27, 2011.  Additionally, based on the Veteran's combined service-connected disabilities, a 100 percent combined schedular rating was made effective from March 15, 2011, with a bilateral factor of 7.2 percent for diagnostic codes 5276, 5271, 5257, and 8520; a 100 percent schedular rating was continued effective April 27, 2011, with a bilateral factor of 7.5 percent for diagnostic codes 5276, 5271, 5260, 5257, 8520, and 7804.  

The Veteran has testified at a video conference hearings before separate Veterans Law Judges in July 2003 and in April 2012, and a transcript of each hearing is of record.  During the April 2012 hearing, the Veteran testified that he wished to withdraw all issues on appeal except for the TDIU issue.  Thereafter, he was sent a letter by the Board on August 6, 2012, in which it was explained that because he had testified on the issue currently on appeal at two different hearings before two different Veterans Law Judges, a third Veterans Law Judge was required to complete a panel of judges necessary to decide the case under 38 U.S.C. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2013).  Consequently, the Veteran was given the option of having an additional hearing before a third Veterans Law Judge who would be assigned to the panel to decide the appeal.  He responded in writing on August 9, 2012, that he waived his right to appear at an additional hearing before a third Veterans Law Judge and wished to have his case considered on the current evidence of record and to have the panel immediately consider his claim.  

By a November 2012 decision, the Board granted the Veteran's claim for a TDIU, effective from May 25, 2010.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court vacated that portion of the November 2012 decision that denied entitlement to TDIU earlier than May 25, 2010, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  Consequently, the issue before the Board is as characterized on the title page above.



REMAND

The Veteran is service connected for maxillary sinusitis with allergic rhinitis, which has been evaluated as 30 percent disabling.  Service connection is also in effect for bilateral pes planus with multiple plantar tylomas and forefoot varus deformity, rated as 30 percent disabling; PTSD with depressive disorder, rated as 30 percent disabling; status post fracture of the left ankle, rated as 20 percent disabling; degenerative disc disease (DDD) of the lumbar spine, rated as 20 percent disabling; right shoulder impingement syndrome, rated as 10 percent disabling; patellofemoral syndrome of the right knee, rated as 10 percent disabling; patellofemoral syndrome of the left knee, rated as 10 percent disabling; left-sided polyradiculopathy associated with DDD of the lumbar spine, rated as 10 percent disabling; left ankle scar, rated as 10 percent disabling; and status-post fracture of the right foot and pseudofolliculitis barbae, both of which have been rated as noncompensably disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 100 percent.  See 38 C.F.R. § 4.25 (2013).  

As noted above, in the November 2012 decision, the Board granted the Veteran's claim for entitlement to a TDIU effective as of May 25, 2010.  In the decision, the Board determined that unemployability was not shown prior to May 25, 2010, noting the objective medical evidence of record which indicated that the Veteran was generally employable despite his multiple service-connected disorders, and that the Veteran had been working full time until May 2010.  

The Veteran appealed to the Court the portion of the November 2012 decision that denied TDIU prior to May 25, 2010.  In the joint motion for remand, the parties argued that in granting TDIU in the first instance and assigning an effective date of May 25, 2010, the Board did not consider the holding in Bernard v. Brown, 4 Vet. App. 384, 394, which requires that the Board either obtain a waiver of AOJ review or determine whether a claimant will be prejudiced by the Board's adjudication of a question or issue in an appeal not previously decided by the AOJ.  Although appeals for higher ratings based on service-connected disability ordinarily require the Board to consider of the possibility of staged ratings throughout the pendency of the claim, which the Board did by its denial of TDIU earlier than May 25, 2010, in this instance, the parties to the joint motion have indicated that doing so may have prejudiced the Veteran.  In order to avoid any possibility of prejudice, the Board will return the case to the AOJ for review of the period prior to May 25, 2010.  

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate, the AOJ should consider entitlement to TDIU earlier than May 25, 2010.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



     ___________________________                 ___________________________
               MARK F. HALSEY 	 		THOMAS H. O'SHAY
               Veterans Law Judge, 		        Acting Veterans Law Judge,
          Board of Veterans' Appeals		        Board of Veterans' Appeals



___________________________
L. M. BARNARD
Acting Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

